             Case 1:18-cv-00760-BAM Document 133 Filed 04/12/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA

10
     MICHAEL SCOTT TAYLOR, et al.,                      Case No. 1:18-cv-00760-BAM
11
                     Plaintiffs,                        ORDER FOLLOWING SETTLEMENT
12                                                      CONFERENCE VACATING DATES AND
             v.                                         DIRECTING PARTIES TO FILE
13                                                      DISPOSITIVE DOCUMENTS WITHIN
     COUNTY OF CALAVERAS, et al.,                       THIRTY DAYS
14
                     Defendants.                        (ECF No. 128)
15

16

17          The Court conducted a settlement conference in this action before the undersigned on

18 April 9, 2021, at which the parties reached a settlement agreement. (ECF No. 128.)

19          Based upon the settlement of this action, it is HEREBY ORDERED that:

20          1.      All pending matters and dates in this action are VACATED; and

21          2.      The parties shall file dispositional documents within thirty (30) days of entry of

22                  this order.

23
     IT IS SO ORDERED.
24

25 Dated:        April 9, 2021
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                    1
